Name: Council Regulation (EEC) No 1719/83 of 2 June 1983 on the application of Decision No 1/83 of the EEC-Finland Joint Committee further amending Article 8 of Protocol 3 concerning the definition of the concept of ' originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: Europe;  international trade;  monetary relations;  executive power and public service;  international affairs
 Date Published: nan

 30. 6 . 83 Official Journal of the European Communities No L 174/3 COUNCIL REGULATION (EEC) No 1719 / 83 of 2 June 1983 on the application of Decision No 1 / 83 of the EEC-Finland Joint Committee further amending Article 8 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Whereas it is necessary to apply that Decision in the Community , HAS ADOPTED THIS REGULATION: Having regard to the proposal from the Commission , Whereas the Agreement between the European Economic Community and the Republic of Finland I 1 ) was signed on 4 October 1973 and entered into force on 1 January 1974 ; Article 1 Decision No 1 / 83 of the EEC-Finland Joint Committee shall apply in the Community . The text of the Decision is annexed to this Regulation . Whereas , by virtue of Article 28 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation , which forms an integral part of the said Agreement , the Joint Committee has adopted Decision No 1 / 83 further amending Article 8 of that Protocol ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 2 June 1983 . For the Council The President N. BLÃ M (') OJ No L 328 , 28 . 11 . 1973 , p. 2 .